Citation Nr: 9905597	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  98-12 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling. 

2.  Entitlement to an increased rating for residuals of a 
shrapnel wound of the right (major) forearm, with ulnar nerve 
neuropathy, currently evaluated as 20 percent disabling. 

3.  Entitlement to an increased rating for residuals of a 
shrapnel wound of the right (major) shoulder and upper arm, 
currently evaluated as noncompensably disabling.  

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law
ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to June 
1969.

This appeal arises from a decision by the Cleveland, Ohio, 
Department of Veterans Affairs (VA) Regional Office (RO).    

The issues of increased ratings for residuals of shrapnel 
wounds to the right forearm, to the right upper arm and 
shoulder and entitlement to a total rating based on 
individual unemployability due to service-connected 
disability are the subjects of the remand portion of this 
decision.  The veteran's appeal dated in August 1998 appears 
to have raised the issue of an earlier effective date.  This 
issue is not in appellate status and is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected PTSD is manifested by withdrawal, 
some depression, anxiety, and short-term memory impairment 
causing difficulty in establishing and maintaining effective 
work and social relationships. 


CONCLUSION OF LAW

An evaluation of 50 percent for PTSD is warranted.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.130, Code 
9411 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  The Board finds that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991), 38 
C.F.R. Part 4 (1997).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1997). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).

Factual Background

Service connection for  post-traumatic stress disorder (PTSD) 
was established effective in October 1991.  A 30 percent 
rating was assigned based on findings of an April 1992 VA 
psychiatric examination.

The veteran was afforded a VA psychological examination in 
May 1997.  During the evaluation, he acknowledged having 
auditory and visual hallucinations related to war trauma 
incidents.  He complained of severe panic attacks where he 
would become very anxious and paranoid.  He admitted to 
constant suicidal ideation but no plans to carry it out.  A 
mini-mental status examination revealed no gross cognitive 
deficits, yet thought processes were slow, and some short-
term memory problems were apparent.  CAPS evaluation reveals 
PTSD symptoms in the moderate to severe range.  The Minnesota 
Multiphasic Personality Inventory (MMPI)-2) profile was 
valid.  He had symptoms of moderate to severe depression, and 
a penchant for acting out.  He showed little insight, and 
used emotional numbing to fend off psychological pain.  The 
diagnoses included: Major depression, severe, substance 
abuse/dependence, in remission, PTSD, chronic, severe.  The 
Global Assessment of Functioning Scale (GAF) was 45, 
representing major functional impairments in work and mood.  

During a May 1997 VA psychiatric examination, the veteran 
reported that he could not work because of his arm.  He 
stated that he had been denied Social Security Administration 
benefits twice.  He stated that he thinks of Vietnam every 
day.  Hearing airplanes makes him think of Vietnam.  He 
complained of some difficulty with sleep.  He stays at home, 
helps with the housework and lives a withdrawn life.  On 
examination he did not express any delusional thinking and 
did not give an indication of difficulty with reality 
testing.  He was oriented and could perform mathematical 
calculations.  His mood was depressed without any suicidal 
ideations.  His main manifestation appeared to be withdrawal 
and some depression.  He gave his main difficulty as problems 
with his right arm.  He reported that he spent his days at 
home helping with the work.  He did not drive and lived a 
withdrawn life.  The diagnosis was mild to moderate PTSD.  A 
diagnosis of avoidant personality traits was also made.  The 
GAF was estimated at 55.  

The veteran submitted a written waiver of RO consideration of 
evidence along with a document entitled "Generally Accepted 
Vocational Principles" by Chrisann Schiro-Geist54, Ph.D., 
and a copy of the American Medical Association (AMA) 
Guidelines to the Evaluation of Permanent Impairment.  


Analysis 

PTSD is rated under 38 C.F.R. § 3.130, Diagnostic Code 9411.  
Under this Code provision, a 30 percent evaluation is for 
assignment for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is for assignment 
when there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is for assignment when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.7, 4.130, Code 9411.

The most recent examination report notes that the veteran's 
mood was on the depressed side.  He described panic attacks 
and there was short-term memory impairment on testing.  He 
was socially withdrawn.  In the opinion of the undersigned, 
the symptoms of PTSD are compatible with the criteria for a 
50 percent rating.  However, the recent findings do not 
justify a rating of at least 70 percent, as there is no 
evidence of deficiencies in most areas due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships.  In fact, the veteran has 
stated that he is unable to work because of the service-
connected right upper extremity disability.  

The evidence indicates that the veteran's physical 
disabilities appear to affect his employment opportunities 
more than his service-connected PTSD.  The Board finds no 
basis for a rating higher than 50 percent for PTSD. 


ORDER

Entitlement to a 50 percent rating for PTSD is granted, 
subject to the regulations governing the award of monetary 
benefits. 



REMAND

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria which is to his advantage.  Karnas v. Derwinski, 1 
Vet.App. 308 (1991).

As noted above, Karnas requires consideration of both the old 
and the new criteria if a regulation is changed during the 
pendency of an appeal.  In the instant case, the veteran 
submitted his increased rating claims in February 1997.  The 
regulations concerning evaluation of muscle injuries were 
changed in July 1997.  The rating decision was rendered in 
February 1998 and applied the current regulation.  There is 
no evidence that the veteran's shrapnel wounds have been 
evaluated under both criteria.  The record includes treatment 
for carpal tunnel syndrome on the right and a May 1997 
revision of the right ulnar nerve anterior transposition and 
exploration.  The most recent VA examination appears to be an 
orthopedic examination.  The veteran's right arm disabilities 
do not appear to have been evaluated by a neurologist since 
his May 1997 right ulnar nerve revision.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Veterans Appeals (Court) 
has held that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining adequate VA examination.  This duty is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet.App. 90 (1990). 

The veteran considers his right upper extremity disabilities 
to have more of an affect on his employment opportunities 
than his PTSD.  From indications on a November 1997 VA 
application for increased compensation based on 
unemployability, it appears the veteran may have applied for 
Social Security Administration (SSA) disability benefits.  In 
the past, he stated that he had been denied those benefits.  
The Board finds that the issues of increased ratings for the 
veteran's two disabilities of the right arm are inextricably 
intertwined with the issue of entitlement to a total rating 
based on individual unemployability due to service-connected 
disability.  

For the above reasons, the case is remanded to the RO for the 
following:

1.  The RO should obtain copies of all VA 
outpatient treatment records pertaining 
to the veteran's residuals of shrapnel 
wounds to the right forearm, upper arm 
and shoulder not already part of the 
claims file from May 1997 to present.

2.  The RO should contact the veteran in 
order to determine whether he has applied 
for Social Security Administration 
benefits since May 1997.  If the response 
is in the affirmative, the RO should 
contact the Social Security 
Administration and request copies of any 
decision and all records, including 
medical records not already on file, 
regarding their determination of the 
veteran's employability for Social 
Security disability purposes.  

3.  The RO should schedule the veteran 
for VA orthopedic and neurological 
examinations to determine the severity 
and extent of any impairment.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  The orthopedist and neurologist 
should render opinions regarding the 
relationship, if any, between the 
veteran's service-connected right arm 
disabilities and any right ulnar nerve 
compression or other neurological 
disability of the right arm found.  If 
such a determination cannot be made, the 
reports should so state.  The claims 
file, including a copy of the REMAND, 
should be made available to the examiners 
before the examination, for proper review 
of the medical history.  The examination 
report is to reflect whether such a 
review of the claims file was made.  
Prior to the examinations, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examinations in order that he may 
make an informed decision regarding his 
participation in said examinations. 

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for residuals of 
a shrapnel wound of the right (major) 
forearm, with ulnar nerve neuropathy and 
residuals of a shrapnel wound of the 
right (major) upper arm and shoulder in 
light of the new schedular criteria for 
muscle injuries and the Court's holdings 
in Bernard v. Brown, 4 Vet.App. 384 
(1993) and Karnas.  They must also review 
the old criteria.  The RO must explain to 
the veteran which criteria were used in 
rating the disability and why the 
selected criteria are more favorable to 
the veteran.

5.  After the above development, the RO 
should readjudicate the issue of 
entitlement to a total rating based on 
individual unemployability.

If the benefit sought is denied, then the appellant and his 
representative should be provided a supplemental statement of 
the case which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


